Oole,
J. The court gave to the jury eleven instructions; the eighth, ninth and tenth only, were excepted to, and the stress of the argument here, is upon the correctness of the ninth, which is as follows: “ As to what would be a reasonable time to make demand in this case on the maker, and what would be a reasonable time to give notice and demand payment of the indorser, we say the party may be allowed six months or twelve months or even two years; provided it appears the indorser was not injured by such failure^ to give notice sooner.” This is the only instruction upon this point.
promissory er aiiiiindoi-l onepapOToverdueThis instruction is erroneous. The rule is said to be well settled, that a negotiable note transferred after maturity, is, as re3Pects the obligations of the- indorser and indorsee, like a note payable on demand, and the demand should be made and the notice given within a reasonable time, Jones & Co., v. Middle*93ton et al., 29 Iowa, 188; McKewer v. Kirtland, 33 Ib., 348; and authorities cited. The reasonable time is a question of fact for the jury to determine, in view of all the circumstances. The question of injury or prejudice to the indorser has no place in the action. That question arises upon the contract of guaranty. We see no objection to the eighth instruction except the failure to correctly specify the reasonable time, nor do we see, why that ashed by defendant might not have been properly given.
Eeversed.